DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, 25 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (2005/0046684) in view of Konno et al. (2013/0300788) and Katsuragi (2014/0125731).

 	Regarding claims 1 and 26, Yoneyama teaches all limitations. See fig. 1, Note that there are four color heads 4 and a treatment liquid head 14. Note that the printer is a multi-pass, scanning-type printer that reciprocates the carriage 2 over the medium P. See figure 3 showing first print mode Case 3 and second print mode Case 2. Note that each case represents a single pixel in a single pass. See [0071]-[0072]. Note that for a non-absorbent recording medium the amount of transparent ink droplets is nearly the same as the amount of color ink droplets. Thus, Case 3 is being equated to the first claimed print mode. Further, as can be seen, the treatment liquid nozzle must necessarily overlap with the magenta nozzle in the scan direction or they wouldn’t both be able to eject a droplet to the same pixel location. Further, note that the maximum of two droplets of treatment liquid have been deposited, and so 100% of the length of the nozzle line of treatment nozzles is used. Yet further, the two droplets of treatment liquid the sub-scanning direction is a direction in which the printing medium is transported ([0049]). Note that the ink composition of the color inks is an aqueous ink composition that contains a pigment and a resin in the form of a dispersion ([0089]-[0096]).
	While Yoneyama teaches first and second printing modes with respective amounts of usages of treatment liquid nozzles and ink ejection nozzles, Yoneyama does not teach specific arrangements of nozzles. That is, Yoneyama does not teach first, second, third and fourth numbers of consecutively arranged treatment liquid and ink ejection nozzles with the claimed overlaps. Konno teaches this (Konno, see fig. 19, Note that figure 19B has a number of treatment liquid nozzles CL accounting for 100% of the total length of the treatment liquid nozzle line, and the number of consecutive treatment liquid nozzles overlaps with the consecutive number of ink ejection nozzles. Note that in figure 19A, the number of consecutive treatment liquid nozzles is less than 50% of the treatment liquid nozzle line, and the consecutive treatment liquid nozzles do not overlap with the consecutive ink ejection nozzles). It would have been obvious to 
	Konno also teaches wherein the third number of consecutively arranged treatment liquid nozzles are arranged upstream in the sub-scanning direction from the fourth number of consecutively arranged ink nozzles of each respective nozzle line (Konno, see fig. 19A, Note that CL nozzles are arranged upstream of the color nozzles in the sub-scanning direction, i.e., printing direction).
Yoneyama in view of Konno does not teach wherein the treatment liquid contains a flocculant selected from the group consisting of multivalent metal salts, cationic resins and organic acids and a content of the flocculant is contained in the treatment liquid is 0.5 to 15% by mass relative to the total mass of the treatment liquid, or wherein a content of the resin in the ink in the form of a dispersion is 1 to 15% by mass relative to the total mass of the ink composition. Katsuragi teaches this (Katsuragi, see Table 1, Note that the resin component of the ink dispersion is 2.0% by mass. See [0042], Note that a range of 1% to 60% by mass of cationic resin flocculant is disclosed as within the acceptable tolerances for proper aggregation. This disclosed range includes the claimed range of 1 to 15% by mass of the treatment liquid). It would have been obvious to one of ordinary skill in the art at the time of invention to use a treatment liquid and an ink dispersion with the properties disclosed by Katsuragi in the device disclosed by Yoneyama in view of Konno because doing so would amount to combining a complete prior art ink set, as disclosed by Katuragi, with the prior art device disclosed by Yoneyama in view of Konno to obtain the predictable result of reliably printing images with high quality. 
 	Regarding claim 3, Yoneyama in view of Konno and Katsuragi teaches the ink jet printing method according to claim 1, 
wherein in the first printing mode 
each of the ink nozzle lines have a usage of 60% or more, the usage being represented by the following equation:
usage (%) = (the second number of consecutively arranged ink nozzles of a respective ink nozzle line)/(total length of a respective ink nozzle line) x 100 (See 
wherein in the printing step, of the first printing mode, the ink nozzle lines are coincident in position with the treatment liquid nozzle line in a percentage of 90% or more relative to the length in the sub-scanning direction of each of the ink nozzle lines (Konno, see fig. 19B).

Regarding claim 25, Yoneyama in view of Konno and Katsuragi teaches the ink jet printing method according to claim 1, wherein, in the second printing mode, the ink nozzles of each of the ink nozzle lines and the treatment liquid nozzles of the treatment liquid nozzle line each have a usage of 70% or less (See Konno, fig. 19A, Note that none of the lines has a usage of more than about 60%. Note also that “usage” has not been defined in this claim).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853